SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

92
KA 14-01031
PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

PHILLIP A. DODSON, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANE I. YOON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Alex R. Renzi,
J.), rendered January 8, 2014. The judgment convicted defendant, upon
his plea of guilty, of assault in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of assault in the first degree (Penal Law
§ 120.10 [1]). Defendant contends that County Court erred in denying
his request, which he made just prior to sentencing, for the
assignment of new counsel to advise him on whether he should move to
withdraw his plea. We conclude that defendant’s contention implicates
the voluntariness of the plea and thus survives his plea and his
waiver of the right to appeal (see People v Morris, 94 AD3d 1450,
1451, lv denied 19 NY3d 976; see also People v Guantero, 100 AD3d
1386, 1387, lv denied 21 NY3d 1004; People v Phillips, 56 AD3d 1163,
1164, lv denied 12 NY3d 761).

     We nonetheless reject defendant’s contention that the court
abused its discretion in denying his request for a substitution of
counsel. We conclude that the court made the requisite “minimal
inquiry” into defendant’s complaints concerning his attorney and his
request for a substitution of counsel (People v Sides, 75 NY2d 822,
825; see People v Porto, 16 NY3d 93, 99-100; People v Linares, 2 NY3d
507, 511). Although it was incumbent upon defendant to show “good
cause” for the substitution of counsel (Sides, 75 NY2d at 824; see
People v Sawyer, 57 NY2d 12, 18, rearg dismissed 57 NY2d 776, cert
denied 459 US 1178), defendant expressed only “vague and generic”
complaints having “no merit or substance” and thus failed to show that
assigned counsel “was in any way deficient in representing him”
(Linares, 2 NY3d at 511). Further, the circumstances of this case
                                 -2-                            92
                                                         KA 14-01031

evince that defendant’s request for a substitution of counsel was
simply a delaying tactic to allow him to avoid or postpone his
imminent sentencing and thereby “ ‘delay the orderly administration of
justice’ ” (People v Johnson, 292 AD2d 871, 872, lv denied 98 NY2d
652, quoting Sides, 75 NY2d at 824).




Entered:   February 3, 2017                     Frances E. Cafarell
                                                Clerk of the Court